Woodkuff, J.
We think that where the object is to prove that the alleged assignment to the plaintiff is a mere sham, and that although an assignment in form has been executed, it was executed under an arrangement that recovery should be for the benefit of the alleged assignor, and that the form of an assignment was gone through with for the mere purpose of securing a recovery by means of the assignor’s own testimony, while he was to receive and enjoy the fruits of the recovery, then proof that there was no consideration for the assignment, may, in connection with other evidence tending to those conclusions, be competent; but the mere fact that there was no consideration does not alone amount to anything. A man may sell a claim for one dollar or for fifty dollars; he may give it away without consideration, and the assignment would be good. Standing alone, therefore, as the proposed evidence did, the question was immaterial, and we think furnishes no ground for reversal, when justice is done, whatever might be the answer to the question.
We think the judgment should be affirmed. That ten days’ notice of the examination of the assignor was not necessary, we have often held. (Farley v. Flanagan, 1 E. D. Smith, 313 ; and see Collins v. Knapp, 18 Barb., 532, in which the reporter in his marginal note has reversed tlie decision).
Judgment affirmed, with costs.